8 So. 3d 866 (2009)
MISSISSIPPI COMMISSION ON JUDICIAL PERFORMANCE, Appellant,
v.
County Court Judge William AGIN, Appellee.
No. 2009-JP-00082-SCT.
Supreme Court of Mississippi.
May 1, 2009.

ORDER
ANN H. LAMAR, Justice, for the Court.
¶ 1. This matter came before the Court, en banc, on the Commission's Supplementation for the Record and Recommendation to Dismiss the Commission's Petition for Interim Suspension. After due consideration, the Court finds the recommendation to dismiss Petition is well taken and should be granted.
¶ 2. IT IS THEREFORE ORDERED that the Petition for Interim Suspension of County Court Judge William Agin is hereby dismissed.
¶ 3. SO ORDERED.